Filed Pursuant to Rule 424(b)(3) Registration No.333-182113 PROSPECTUS ASTIKA HOLDINGS, INC. PRICE PER SHARE:$10.00 TOTAL OFFERING AMOUNT: $400,000 The name of our company is Astika Holdings, Inc. and we were incorporated in the State of Florida on January 13, 2011.We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, or the JOBS Act, which became law in April 2012.This is our initial public offering.Our securities are not listed on any national securities exchange, over the counter quotation system or the Nasdaq Stock Market.We are offering a total of 40,000 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering at a fixed price of $10 per share for a period of 120 days from the date of this prospectus, but we may terminate the offering at any time prior to such date.There are no extension periods.This prospectus also relates to the offering of up to 11,000,000 shares of our common stock, par value $.001 per share, which may be issued upon the conversion of the Series A Convertible Preferred Stock.We will convert all shares of Series A Convertible Preferred Stock within 120 days of the consummation of the offering; however, at your option, you may convert the Series A Convertible Preferred Stock at any time prior thereto.One share of Series A Convertible Preferred Stock will be converted at a conversion rate of 275 shares of common stock for each share of Series A Convertible Preferred Stock.No additional payment is required in connection with such conversion. In the event that a dividend or distribution is declared by the Board of Directors on the Series A Convertible Preferred Stock, the terms of the Series A Convertible Preferred Stock do not require that a fixed amount be payable to such holders.In the event that we are liquidated, the holders of Series A Convertible Preferred Stock would be entitled to receive the amount of $10 per share plus any accumulated and unpaid dividends before any distribution is made to the holders of our common stock.However, the holders of Series A Convertible Preferred Stock will lose this $10 per share preferred stock liquidation preference upon the conversion to common stock. We are a “shell company”, as defined under Rule 144(i) promulgated under the Securities Act of 1933, as amended, and, accordingly, the resale of our restricted securities and stock held by affiliates into the public market is prohibited until such time as the conditions of Rule 144(i)(2) have been satisfied.See “Plan of Distribution−Resale of our Shares” for additional information. This is a best efforts offering that will not utilize any underwriters or broker-dealers.The shares are being offered by our directors and officers pursuant to an exemption as a broker/dealer under Rule 3a 4-1 of the Securities Exchange Act of 1934.There is no minimum number of shares of Series A Convertible Preferred Stock that are required to be sold in the offering.The amount of shares being sold to prospective investors may vary and we may not sell all of the shares being offered.We may receive no proceeds or very minimal proceeds from the offering.Prospective investors could end up holding shares in our public reporting company, for which we have no market for our shares and have not received enough proceeds from this offering for our business operations and meeting our reporting obligations as a public company.Proceeds from the sale of the shares, up to $400,000, if all the shares being offered are sold, may be used by us upon receipt.We will not be placing any of these funds in an escrow account, and, as a result, any creditors of the Company may be able to gain access to these funds. Our independent auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus.Prospective investors may end up holding shares in our public reporting company, for which we have no market for our shares and have not received enough proceeds from our offering to move forward with our business operations and meet our public company reporting obligations. The purchase of the securities offered through this prospectus involves a high degree of risk. See “Risk Factors” beginning on page 7. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. We are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Offering Price ($) Offering Expenses ($) Net Proceeds to Us if 25% of Shares Sold (10,000 Shares) ($) Net Proceeds to Us if 50% of Shares Sold (20,000 Shares)($) Net Proceeds to Us if 75% of Shares Sold (30,000 Shares)($) Net Proceeds to Us if 100% of Shares Sold (40,000 Shares)($) Per Share Total (3) The total amount of offering expenses is estimated to be $50,000.The offering expenses per share will vary depend on the total number of shares sold in the offering.See “Use of Proceeds” for additional information. There are no underwriting discounts or commissions being paid in connection with this offering.Our directors will not receive any compensation for their role in offering or selling the shares in this offering. Net Proceeds includes the deduction of offering expenses estimated to be $50,000. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS SEPTEMBER 6, 2012 - i - Table of Contents The following Table of Contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENTS Item Page No. About this Prospectus 1 References 1 Prospectus Summary 2 Risk Factors 7 Forward-Looking Statements 11 Use of Proceeds 12 Market for the Shares 13 Dividend Policy 14 Determination of Offering Price, Conversion Price and Conversion Ratio 14 Capitalization 15 Dilution 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Quantitative and Qualitative Disclosures about Market Risk 23 Description of Business 24 Description of Property 27 Legal Proceedings 27 Directors, Executive Officers, Promoters and Control Persons 27 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 34 Transactions with Related Persons, Promoters and Certain Control Persons and Director Independence 35 Description of Capital Stock 40 Plan of Distribution 41 Legal Matters 41 Experts 41 Interests of Named Experts and Counsel 41 Disclosure of SEC Position on Indemnification for Securities Act Liabilities 41 Where You Can Find More Information 42 Financial Statements 42 Dealer Prospectus Delivery Obligation 42 Index to Consolidated Financial Statements F - 1 - ii - Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission.The registration statement containing this prospectus, including the exhibits to the registration statement, also contains additional information about Astika Holdings, Inc. and the securities offered under this prospectus. That registration statement can be read at the Securities and Exchange Commission's website (located at www.sec.gov) or at the Securities and Exchange Commission’s Public Reference Room mentioned under the heading “Where You
